Citation Nr: 1109557	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent disabling for status-post arthrotomy of the right knee with degenerative changes, prior to July 28, 2009.

2.  Entitlement to an increased rating in excess of 40 percent disabling for status-post arthrotomy of the right knee with degenerative changes, beginning July 28, 2009.

3.  Entitlement to a separate rating for limitation of flexion of the right knee secondary to service-connected status-post arthrotomy of the right knee with degenerative changes.     

4.  Entitlement to an increased rating in excess of 10 percent disabling for right hip strain, secondary to service-connected right knee disability, prior to July 28, 2009. 

5.  Entitlement to an increased rating in excess of 10 percent disabling for right hip strain, secondary to service-connected right knee disability, beginning July 28, 2009.


6.  Entitlement to an increased rating in excess of 10 percent disabling for left hip strain, secondary to service-connected right knee disability, prior to July 28, 2009.

7.  Entitlement to an increased rating in excess of 10 percent disabling for left hip strain, secondary to service-connected right knee disability, beginning July 28, 2009.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which inter alia denied entitlement to increased ratings for the Veteran's service-connected right knee and bilateral hip disabilities.  The Veteran disagreed with such decisions and subsequently perfected an appeal. 

In August 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

The Board notes that the Veteran requested a hearing before the Board in Washington, D.C. and was notified that a hearing was scheduled for May 2008.  See February 2008 Board Hearing Notification Letter; see also "Appeal to the Board of Veterans Appeal" (VA Form 9), received December 2007.  There is no indication that the Veteran appeared for his scheduled hearing.  However, it is noted that the Veteran's representative informed the Board that the Veteran would not appear to the hearing.  As such, the Board finds that the Veteran's hearing request is withdraw

In April 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including proper VCAA notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and a new VA examination to determine the severity of the Veteran's service-connected right knee and bilateral hip disabilities.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

On Board remand, in a July 2010 rating decision, the RO granted an increased rating of 40 percent disabling, effective July 28, 2009, for the Veteran's service-connected status-post arthrotomy of the right knee with degenerative changes.  Although the RO granted an increased rating in excess of 20 percent disabling, a 40 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for status-post arthrotomy of the right knee with degenerative changes remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of entitlement to an increased rating for the Veteran's service-connected status-post arthrotomy of the right knee with degenerative changes are as captioned above.  

The Board notes that it herein grants a separate rating for limitation of flexion of the right knee because the separate rating for right knee limitation of flexion stems from the same disability (the Veteran's service-connected status-post arthrotomy of the right knee with degenerative changes).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).  Thus, the Board has appropriately modified the issues in this case as described above to include the issue of entitlement to a separate rating for limitation of flexion of the right knee secondary to service-connected status-post arthrotomy of the right knee with degenerative changes.  The Board also herein grants an increased rating in excess of 10 percent disabling (a 20 percent disability rating) for the service-connected right and left hip strain disabilities, effective July 28, 2009, the date an increased is warranted by the evidence of record, pursuant to the guidance regarding staged ratings (variation in the Veteran's bilateral hip symptomatology or clinical findings) in Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has appropriately captioned the issues of entitlement to increased ratings for the service-connected right and left hip strain disabilities above. 

The Board also notes that during the pendency of this appeal the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the Veteran has submitted evidence regarding unemployability in an August 2007 VA Joints Examination Report (which indicate that the Veteran's right knee and bilateral hip disabilities have "significant effects" his occupation including "decreased mobility, problems with lifting and carrying, pain, and increased absenteeism"), and as such, TDIU is part of the claim for benefits currently before the Board.  For the purpose of clarity upon remand, this issue has been separately captioned on the title page above.    

The issue of entitlement to a higher combined rating in excess of 50 percent disabling has been raised by the record (see September 2010 Type-Written Statement from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU, which is raised as "part and parcel" of the claim for an increased rating, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 28, 2009, the Veteran's service-connected right knee disability is manifested by x-ray evidence of osteoarthritis, with flexion ranging from 115 to 120 degrees with additional limitation of motion to 90 degrees on repetitive use, extension limited to 15 degrees, pain on range of motion testing, and symptoms of crepitus, tenderness, and guarding on movement on physical examination without a finding of recurrent subluxation or any lateral instability.  

2.  Beginning July 28, 2009, the Veteran's service-connected right knee disability is manifested by x-ray evidence of osteoarthritis, with flexion from 30 to 65 degrees (flexion limited by 35 degrees), extension limited by 30 degrees, pain on range of motion testing, and symptoms of crepitus, tenderness, and guarding on movement on physical examination without a finding of recurrent subluxation or any lateral instability.  

3.  Although current physical examination of the right knee revealed range of motion readings of flexion limited to no less than 35 degrees, the medical evidence does support a finding of greater functional impairment due to pain or limitation of motion on repetitive use as the Veteran was unable to complete additional repetitions due to pain.  As such, the evidence more nearly approximates a finding of limitation of flexion of no less than 30 degrees.   

4.  Prior to July 28, 2009, the Veteran's service-connected right hip strain is manifested by pain, limitation of flexion to no less than 60 degrees, limitation of extension to no less than 15 degrees, and limitation of abduction to no less than 25 degrees.  Further, the medical evidence does not support a finding of greater functional impairment due to pain or limitation of motion on repetitive use.    

5.  Beginning July 28, 2009, although the Veteran's service-connected right hip strain is manifested by pain, limitation of flexion to no less than 40 degrees, limitation of extension to no less than 20 degrees, and limitation of abduction to no less than 15 degrees, the medical evidence does support a finding of greater functional impairment due to pain or limitation of motion on repetitive use as the Veteran was unable to complete additional repetitions due to pain.  The evidence more nearly approximates a finding of limitation of flexion of no less than 30 degrees or limitation of abduction with motion lost beyond 10 degrees; however, the medical evidence of record does not more nearly approximate a finding of favorable or unfavorable ankylosis of the right hip; a finding of any flail joint of the right hip; or a finding of any impairment of the femur to include nonunion of the femur.  

6.  Prior to July 28, 2009, the Veteran's service-connected left hip strain is manifested by pain, limitation of flexion to no less than 70 degrees, limitation of extension to no less than 15 degrees, and limitation of abduction to no less than 20 degrees.  Further, the medical evidence does not support a finding of greater functional impairment due to pain or limitation of motion on repetitive use.    

7.  Beginning July 28, 2009, although the Veteran's service-connected left hip strain is manifested by pain, limitation of flexion to no less than 50 degrees, limitation of extension to no less than 20 degrees, and limitation of abduction to no less than 15 degrees, the medical evidence does support a finding of greater functional impairment due to pain or limitation of motion on repetitive use as the Veteran was unable to complete additional repetitions due to pain.  The evidence more nearly approximates a finding of limitation of flexion of no less than 30 degrees or limitation of abduction with motion lost beyond 10 degrees; however, the medical evidence of record does not more nearly approximate a finding of favorable or unfavorable ankylosis of the left hip; a finding of any flail joint of the left hip; or a finding of any impairment of the femur to include nonunion of the femur.  

8.  The competent evidence of record does not show that the Veteran's service-connected right knee and/or bilateral hip disabilities are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  


CONCLUSIONS OF LAW

1.  Prior to July 28, 2009, the criteria for an increased disability rating in excess of 20 percent for service-connected status-post arthrotomy of the right knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262, 5263 (2009).

2.  Beginning July 28, 2009, the criteria for an increased disability rating in excess of 40 percent for service-connected status-post arthrotomy of the right knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5261, 5262, 5263 (2010).  

3.  Resolving all doubt in the Veteran's favor, effective July 28, 2009, the criteria for a separate disability rating of 20 percent, but no higher, for limitation of flexion of the right knee secondary to service-connected status-post arthrotomy of the right knee with degenerative changes are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5003, 5010, 5260 (2010); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

4.  Prior to July 28, 2009, the criteria for an increased disability rating in excess of 10 percent for service-connected right hip strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    

5.  Resolving all doubt in the Veteran's favor, effective July 28, 2009, the criteria for a rating of 20 percent disabling, but no greater, for right hip strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2010).    

6.  Prior to July 28, 2009, the criteria for an increased disability rating in excess of 10 percent for service-connected left hip strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2009).    

7.  Resolving all doubt in the Veteran's favor, effective July 28, 2009, the criteria for a rating of 20 percent disabling, but no greater, for left hip strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5252 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased rating claim was satisfied by September 2006, October 2007, and April 2009 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  Attachments to the September 2006  and April 2009 notice letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  While the October 2007 and April 2009 letters were issued after the initial rating decision in January 2007, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the September 2006  and April 2009 notice letters were issued, the appellant's claims were readjudicated in the July 2010 Supplemental Statement of the Cases (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  Such decision was issued after the Board's April 2009 remand in which the Board requested that that the Veteran be provided notice under Vazquez.  Regardless, the AMC/RO provided such notice although not required to do so in the April 2009 VCAA notice letter.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA and private medical records, Social Security Administration (SSA) Records, and statements submitted by or on behalf of the Veteran, including statements from the Veteran's wife.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated November 2006, August 2007, and July 2009 regarding the Veteran's service-connected right knee and bilateral hip disabilities.  The VA examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).    

The Board notes that in April 2009, the Board remanded the increased rating claims to the AMC/RO for additional development, including proper VCAA notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and a new VA examination to determine the severity of the Veteran's service-connected right knee and bilateral hip disabilities.  With regard to the Vasquez notice, the AMC/RO provided such notice in the April 2009 VCAA notice letter.   The AMC/RO also provided the Veteran with a new VA examination regarding his right knee and bilateral hip disabilities in April 2009.  Review of such examination report contains no inconsistencies and contains sufficient information to decide the claims.  Thus, the Board finds such examination adequate for rating purposes.  As the AOJ provided the Veteran with proper notice under Vasquez and provided the Veteran with a new VA examination regarding his right knee and bilateral hip disabilities, the Board finds that the AOJ substantially complied with the April 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claims for status-post arthrotomy of the right knee with degenerative changes and right and left hip strain.

Legal Criteria and Analysis of the Increased Rating Claims 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 10 percent evaluation applies with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints.  Id.  Further, a 20 percent evaluation applies with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Right Knee Claim Prior to July 28, 2009

By way of history, in an April 1977 rating decision, the Veteran's right knee disability was initially rated at 10 percent disabling by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277 (Bilateral Weak Foot).  The Veteran filed an increased rating claim due to worsening of his disability in August 2000.  In a March 2002 rating decision, the RO granted an increased rating of 20 percent disabling under Diagnostic Code 5257 (Other Impairment of the Knee, Recurrent Subluxation or Lateral Instability), effective the date of claim (August 4, 2000).  The Veteran filed another increased rating claim due to worsening of his disability in August 2006.  In a January 2007 rating decision, the RO denied an increased rating in excess of 20 percent disabling and continued a 20 percent disabling rating under Diagnostic Code 5261 (Limitation of Extension of the Leg).  The Veteran asserts that his service-connected right knee disability is more disabling than contemplated by the 20 percent rating.

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable evaluation; extension limited to 10 degrees (10 percent); extension limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); and extension limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5257, other impairment of the knee is rated as follows: slight recurrent subluxation or lateral instability (10 percent); moderate recurrent subluxation or lateral instability (20 percent); and severe recurrent subluxation or lateral instability (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter concluded that a knee disability that is rated under Diagnostic Code 5257 warrants a separate rating for arthritis based on x-ray findings and limitation of motion; the limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A separate evaluation for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Initially, in this case, the Board notes that although crepitus is present on examination, examiners have noted no recurrent subluxation or any lateral instability.  See November 2006 VA Joints Examination, August 2007 VA Joints Examination Report.  Additionally, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  As such, the Board finds that only the rating criteria regarding limitation of motion (Diagnostic Codes 5260 and 5261) are applicable for rating the Veteran's right knee disability in the instant case.

Prior to July 28, 2009, evidence relevant to the severity of the service-connected right knee disability includes a November 2006 VA Joints Examination Report, in which the Veteran complained of right knee pain, limitation on standing for more than one hour, limitation on walking more than one mile, stiffness, and giving way of the joint.  Upon physical examination, the examiner noted that the gait has a slight limp.  There is no episode of dislocation or subluxation, no locking, no inflammation, no ankylosis, no clicks or snaps, no grinding, no instability, and no patellar or meniscus abnormality.  Range of motion of the right knee was flexion to 120 degrees and normal extension.  Crepitus, painful movement, and guarding was noted.  There was no additional loss in degrees of range of motion of the right knee upon repetitive use.  The examiner noted that the Veteran's right knee had significant effects on his occupation to include problems with lifting and carrying, pain, and increased absenteeism.  There were moderate effects on chores and exercise; mild effects on shopping, recreation, and travel; and no effects on feeding, bathing, dressing, toileting, and grooming.  The examiner assessed degenerative joint disease of the right knee verified by May 2006 x-ray (Bay Pines VAMC).  See November 2006 VA Joints Examination Report.  

He received treatment for complaints of right knee pain at the Bay Pines VAMC and from a private physician Dr. M.D. Maxwell.  See May 2006 Rheumatology Consult Report; July 2007 Private Treatment Letter.    

In August 2007, the Veteran underwent another VA examination regarding his right knee disability.  The Veteran complained of right knee pain and functional limitations on standing and walking.  Upon physical examination, the examiner noted that he had an antalgic gait with no evidence of abnormal weight bearing.  There was no ankylosis, clicks or snaps, guarding, instability, or patellar or meniscus abnormality.  There was crepitus, effusion, tenderness, and painful movement.  Range of motion of the right knee was 0 to 115 degrees of flexion, 0 to 90 degrees of flexion on repetitive use, and extension lacking 15 degrees with no additional loss of motion on repetitive use testing.  The examiner noted that fifty percent of the Veteran's current limitations are due to psoriatic arthritis which is not service-connected, and range of motion since last examination is worse.  The examiner also noted that the right knee disability has significant effects on the Veteran's occupation including decreased mobility, problems with lifting and carrying, pain, and decreased absenteeism.  The examiner assessed degenerative joint disease of the right knee and psoriatic arthritis.  See August 2007 VA Joints Examination Report.         

He continued to receive treatment for complaints of right knee pain and decreased mobility from his private physician Dr. M.D. Maxwell.  See October 2007 Progress Note, Dr. M.D. Maxwell; November 2007 Private Treatment Letter; May 2009 Private Treatment Letter.    

Prior to July 28, 2009, there is no other medical evidence of record relating to the severity of the Veteran's right knee disability.

Based on the objective evidence of record, a rating in excess of 20 percent is not warranted for limitation of extension, as the Veteran consistently demonstrated range of motion of 0 to 15 degrees of extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also November 2006 VA Joints Examination Report; August 2007 VA Joints Examination Report.  There is also no evidence of any compensable limitation of flexion to warrant a separate rating under Diagnostic Code 5260.  In this regard, the Veteran's range of flexion motion ranged from 90 degrees to 120 degrees, to include on repetitive motion testing.  See November 2006 VA Joints Examination Report; August 2007 VA Joints Examination Report. 

Right Knee Claim Beginning July 28, 2009

Initially, as noted, although crepitus is present on examination, examiners have noted no recurrent subluxation or any lateral instability.  See July 2009 VA Joints Examination Report.  Additionally, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  As such, the Board finds that only the rating criteria regarding limitation of motion (Diagnostic Codes 5260 and 5261) are applicable for rating the Veteran's right knee disability in the instant case.

Beginning July 28, 2009, evidence relevant to the severity of the Veteran's right knee disability includes a July 2009 VA Joints Examination Reporting which the Veteran complained of right knee pain getting progressively worse, giving way, instability, stiffness, decreased speed, and tenderness.  He reported no deformity, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups.  He reported functional limits on walking and standing and the use of assistive devices to include a cane and brace.  Upon physical examination, the examiner noted an antalgic gait, use of a left knee brace, and no amputations or prosthesis.  The examiner noted crepitus, tenderness, and guarding of movement.  There was no mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  There was no knee instability apparent, and no genu varum or valgus recurvatum.  Pain was noted on range of motion testing.  Range of motion was noted as 30 to 65 degrees of flexion (flexion limited by 35 degrees), and extension limited to 30 degrees.  The examiner noted that there was objective evidence of pain on repetitive use testing, and additional limitation on repetitive use testing could not be completed due to the Veteran's right knee pain.  The examiner noted that the Veteran was employed as a post office clerk, but is currently unemployed due to medical problems with arthritis.  The examiner did not note the effects of the Veteran's disability on his occupation, and noted severe effects on chores and recreation; moderate effects on shopping, traveling, and driving; mild effects on bathing and dressing; and no effects on feeding, toileting, or grooming.  The examiner assessed degenerative joint disease of the right knee.  The examiner also noted that is impossible to separate the effects of the arthritis from the psoriatic arthritis.  See July 2009 VA Joints Examination Report.    

The Veteran's SSA records, received June 2010, reveal that he receives disability benefits for rheumatoid arthritis and osteoarthritis.  

There is no other medical evidence of record relating to the severity of the Veteran's right knee disability.

Based on the objective evidence of record, a rating in excess of 40 percent is not warranted for limitation of extension, as the Veteran consistently demonstrated range of extension limited to 30 degrees and not greater  See 38 C.F.R. §§ 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also July 2009 VA Joints Examination Report.  

Although an increased rating in excess of 40 percent disabling, beginning July 28, 2009, under Diagnostic Code 5261 is not warranted, the Board finds that a separate rating of 20 percent disabling, but no higher, is warranted under DC 5260, based on limitation of flexion, effective July 28, 2009.  As noted, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In this regard, the evidence of record indicates that range of flexion motion of the right knee was from 30 to 65 degrees, revealing a limitation of flexion of 35 degrees.  Further, upon repetitive motion testing objective evidence of pain was noted, and additional limitation due to repetitive motion testing could not be completed due to the Veteran's pain.  See July 2009 VA Joints Examination Report.  Given the Veteran's complaints of knee pain on range of motion testing, and in consideration of functional limitation caused by factors such as pain, the Board will resolve reasonable doubt in his favor and conclude that the flexion of the Veteran's right knee more closely approximates 30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, as noted, review of the evidence of record is negative for any evidence prior to the July 28, 2009 VA joints examination revealing or more nearly approximating  limitation of flexion of no less than 30 degrees.  In fact, prior examination revealed limitation of flexion of the right knee ranging from 90 degrees to 120 degrees.  See November 2006 VA Joints Examination Report; August 2007 VA Joints Examination Report.   

The Board also notes that the Veteran is not entitled to a separate 10 percent disability rating under Diagnostic Code 5003 because a 10 percent rating is only available under such Code when "the limitation of motion of the specific joint or joints involved is noncompensable."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the Veteran's limitation of extension and flexion are compensable.  See July 2009 VA Joints Examination Report.  Further, providing the Veteran another separate 10 percent disability rating under Diagnostic Code 5003 would constitute pyramiding since the Veteran is already herein granted a separate disability ratings for limitation of motion under Diagnostic Codes 5260 and 5261, and Diagnostic Code 5003 accounts for limitation of motion that is noncompensable or the absence of limitation of motion only.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).

As such, although an increased rating in excess of 20 percent disabling, prior to July 28, 2009, and in excess of 40 percent disabling, beginning July 28, 2009, is not warranted in this case under Diagnostic Code 5261, a separate 20 percent schedular rating, but no higher, for limitation of flexion of the right knee under Diagnostic Coe 5260 is granted, effective July 28, 2009.

Right and Left Hip Claim Prior to July 28, 2009

The Veteran was initially service-connected at a 10 percent disability rating for right and left hip strain under Diagnostic Code 5003-5019, pertaining to degenerative arthritis and bursitis of the hip.  See March 2002 Rating Decision. 

As noted, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 10 percent evaluation applies with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints.  Id.  Further, a 20 percent evaluation applies with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Under Diagnostic Code 5252, a 10 percent disability rating is warranted for limitation of flexion to 45 degrees, a 20 percent disability rating is warranted for limitation of flexion to 30 degrees and a 30 percent disability rating is warranted for limitation of flexion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Veteran contends that his right and left hip disabilities are more severe than is reflected by his 10 percent disability rating for each.  Prior to July 28, 2009, evidence relevant to the severity of the Veteran's service-connected right and left hip disabilities includes a November 2006 VA Joints Examination Report, in which the Veteran complained of bilateral hip pain.  Upon physical examination, range of motion of the right hip was flexion to 95 degrees with pain, extension to 40 degrees with pain, adduction to 20 degrees with pain, abduction to 35 degrees with pain, external rotation to 40 degrees with pain, and internal rotation to 20 degrees with pain.  Left hip range of motion flexion to 97 degrees with pain, extension to 40 degrees with pain, adduction to 20 degrees with pain, abduction to 35 degrees with pain, external rotation to 40 degrees with pain, and internal rotation to 20 degrees with pain was and normal extension.  Repetitive use testing was not noted.  The examiner assessed degenerative joint disease of the bilateral hips.  See November 2006 VA Joints Examination Report.  

He received treatment for complaints of bilateral hip pain at the Bay Pines VAMC and from a private physician Dr. M.D. Maxwell.  See May 2006 Rheumatology Consult Report; July 2007 Private Treatment Letter.    

In August 2007, the Veteran underwent another VA examination regarding his bilateral hip disability.  The Veteran complained of bilateral hip pain and functional limitations on standing and walking.  Upon physical examination, the examiner noted that there was painful movement on right hip external rotation, tenderness and painful movement on right hip internal rotation, and left hip tenderness and painful movement on external rotation.  Range of motion of the right hip was flexion to 60 degrees with pain, extension to 15 degrees with pain, adduction to 10 degrees with pain, abduction to 25 degrees with pain, external rotation to 35 degrees with pain, and internal rotation to 20 degrees with pain.  Range of motion of the left hip was flexion to 70 degrees with pain, extension to 15 degrees with pain, adduction to 10 degrees with pain, abduction to 20 degrees with pain, external rotation to 30 degrees with pain, and internal rotation to 20 degrees with pain.  There was no additional loss of motion on repetitive use testing bilaterally.  The examiner noted that fifty percent of the Veteran's current limitations are due to psoriatic arthritis which is not service-connected, and range of motion since last examination is worse.  The examiner assessed degenerative joint disease of the bilateral hips and psoriatic arthritis.  See August 2007 VA Joints Examination Report.         

He continued to receive treatment for complaints of bilateral hip pain and decreased mobility from his private physician Dr. M.D. Maxwell.  See October 2007 Progress Note, Dr. M.D. Maxwell; November 2007 Private Treatment Letter; May 2009 Private Treatment Letter.    

Prior to July 28, 2009, there is no other medical evidence of record relating to the severity of the Veteran's right knee disability.

Based on the evidence discussed above, the Board finds that, prior to July 28, 2009, the Veteran's service-connected right and left hip strain disabilities do not meet the criteria for a disability rating of 20 percent disabling under Diagnostic Code 5252.  As noted above, a 20 percent disability rating is warranted for a limitation of flexion to 30 degrees.  In this regard, at his November 2006 and August 2007 examinations, the Veteran had range of motion of flexion ranging from 70 to 97 degrees, and the evidence of record fails to reveal any inconsistencies in such range of motion notation.  As such, a higher disability rating of 20 percent, prior to July 28, 2009, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

In evaluating the Veteran's claim, the Board has also considered whether a higher disability rating is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, it does not appear that repetitive use testing was conducted at the November 2006 examination; however, on August 2007 examination, the examiner documented pain on range of motion testing, but noted no additional limitations of motion after repetitions of range of motion testing.  See August 2007 VA Joints Examination Report.  Significantly, there was no additional loss in range of motion on repetitive motion testing.  Consequently, the Board finds no symptoms or pathology creating impairment that would warrant an increased rating for greater limitation of motion due to weakness, fatigability, incoordination, or pain on bilateral hip motion prior to July 28, 2009.  

The Board has also considered rating the Veteran's service-connected right and left hip disabilities under other Diagnostic Codes in order to provide him with the most beneficial rating; however, there is no evidence that the Veteran has ankylosis of his right or left hip; limitation of extension limited to 5 degrees; limitation of abduction with motion lost beyond 10 degrees; flail joint of the hip; or impairment of the femur, specifically nonunion or malunion of the femur, to warrant an increased rating in excess of 10 percent disabling or a separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5253, 5254, 5255 (2010).

Right and Left Hip Claim Beginning July 28, 2009

Herein, as discussed below, the Board grants an increased rating of 20 percent but no greater for the Veteran's service-connected bilateral hip disabilities beginning July 28, 2009, but as discussed above, the evidence of record fails to warrant an increased rating of 20 percent with regard to the Veteran's service-connected bilateral hip disability prior to July 28, 2009.  As such, based upon the guidance of the Court in Hart, the Board finds that a staged rating is appropriate.  21 Vet. App. 505.  The Board has found variation in the Veteran's bilateral hip symptomatology or clinical findings that would warrant the assignment of a staged ratings in this case, specifically a 10 percent disability rating, prior to July 28, 2009, and a 20 percent disability rating beginning July, 2009, for the service-connected right and left hip disabilities.  

Beginning July 28, 2009, evidence relevant to the severity of the Veteran's service-connected right and left hip disabilities includes a July 2009 VA Joints Examination Report.  During the examination, the Veteran complained of pain in his bilateral hips, including stiffness and tenderness.  He reported no giving way, instability, weakness, incoordiantion, subluxation, locking episodes, or flare-ups.  Upon physical examination, the examiner noted that the Veteran has an antalgic gait.  The examiner also noted that the Veteran can cross each leg over the other and can toes out more than 15 degrees.  There were no signs of edema, effusion, redness, heat, subluxation, or ankylosis.  Range of motion right hip was noted as flexion of 0 to 40 degrees with pain, extension of 0 to 15 degrees with pain, and abduction of 0 to 15 degrees with pain.  Range of motion left hip was noted as flexion of 0 to 50 degrees with pain, extension of 0 to 20 degrees with pain, and abduction of 0 to 15 degrees with pain.  The examiner noted that there was objective evidence of pain on repetitive use testing, and additional limitation on repetitive use testing could not be completed due to the Veteran's bilateral hip pain.  The examiner assessed psoriatic arthritic changes of the bilateral hips.  The examiner also noted that is impossible to separate the effects of the arthritis from the psoriatic arthritis.  See July 2009 VA Joints Examination Report.     

The Board finds that, beginning July 28, 2009, the Veteran's service-connected right and left hip disabilities meet the criteria for a disability rating of 20 percent, disabling, but not greater under, Diagnostic Code 5252.  As noted above, a 20 percent disability rating is warranted for a limitation of flexion to 30 degrees.  Further, in evaluating the Veteran's claim, the Board has also considered whether a higher disability rating is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, although the Veteran had range of motion of right hip flexion limited to 40 degrees and range of motion of left hip flexion limited to 50 degrees, the examiner documented pain on repetitive use testing and noted that additional limitation of motion  testing could not be completed due to the Veteran's pain on bilateral hip motion.  Given the Veteran's complaints of bilateral hip pain on range of motion testing, and in consideration of functional limitation caused by factors such as pain, the Board will resolve reasonable doubt in his favor and conclude that the flexion of the Veteran's right and left hip more closely approximates 30 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5252; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a higher disability rating of 20 percent, but no greater, beginning July 28, 2009, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Board has considered rating the Veteran's service-connected right and left hip disabilities under other Diagnostic Codes in order to provide him with the most beneficial rating; however, there is no evidence that the Veteran has ankylosis of his right hip; limitation of extension limited to 5 degrees; limitation of abduction with motion lost beyond 10 degrees; flail joint of the hip; or impairment of the femur, specifically nonunion or malunion of the femur, to warrant an increased rating in excess of 20 percent disabling or a separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5253, 5254, 5255 (2010).

In light of the above discussion, the evidence of record supports a rating of 20 percent disabling, but no greater, for the Veteran's service-connected right and left hip disabilities beginning July 28, 2009, based on functional loss due to pain on movement of the bilateral hips under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Conclusion

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected right knee and bilateral hip disabilities may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee and bilateral hip disabilities with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's right knee and bilateral hip symptomatology, mainly complaints of limitation of motion and pain on motion, is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his right knee and/or bilateral hip disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected right knee and bilateral hip disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, while the Veteran's disability interferes with some aspects of his occupation, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran reported that he was unemployed and had increased absenteeism due to his service-connected right knee disability, the evidence of record does not reveal marked interference with employment due to his service-connected disabilities.  Further, the evidence fails to show that the disability picture created by the right knee and/or bilateral hips disabilities are exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As discussed above, the preponderance of the evidence is in favor of the Veteran's increased rating claim, beginning July 28, 2009, for his right and left hip disabilities, and a separate rating for limitation of right knee flexion beginning July 28, 2009.  However, the preponderance of the evidence is against the Veteran's increased rating claims for his right knee disability and increased rating claims, prior to July 28, 2009, for his right and left hip disabilities.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's increased rating claims for his right knee disability and increased rating claims, prior to July 28, 2009, for his right and left hip disabilities that would give rise to a reasonable doubt in favor of the veteran; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased rating in excess of 20 percent disabling for status-post arthrotomy of the right knee with degenerative changes, prior to July 28, 2009, is denied.

Entitlement to an increased rating in excess of 40 percent disabling for status-post arthrotomy of the right knee with degenerative changes, beginning July 28, 2009, is denied.

Beginning July 28, 2009, entitlement to a separate rating of 20 percent disabling, but no higher, for limitation of flexion of the right knee secondary to service-connected status-post arthrotomy of the right knee with degenerative changes is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent disabling for right hip strain, secondary to service-connected right knee disability, prior to July 28, 2009, is denied. 

Beginning July 28, 2009, entitlement to an increased rating of 20 percent disabling, but no higher, for right hip strain, secondary to service-connected right knee disability is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent disabling for left hip strain, secondary to service-connected right knee disability, prior to July 28, 2009, is denied. 

Beginning July 28, 2009, entitlement to an increased rating of 20 percent disabling, but no higher, for left hip strain, secondary to service-connected right knee disability is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

In an August 2007 VA Joints Examination Report, the examiner notes that the Veteran's right knee and bilateral hip disabilities have "significant effects" his occupation including "decreased mobility, problems with lifting and carrying, pain, and increased absenteeism."  Upon recent examination, the examiner notes that the Veteran is unemployed and has a history of unemployment due to his arthritis problems, but does not discuss the effects of his service-connected disabilities on his employment or ability to obtain employment.  There is no further discussion on the effects of the Veteran's service-connected right knee and bilateral hips disabilities on the Veteran's employability.  Although the Veteran has perfected an appeal only as to the increased rating portion of the claims, the related TDIU portion of the appeal should be remanded to the RO, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary steps to develop the Veteran's claim for TDIU, such as obtaining the Veteran's current VA clinical records from the Bay Pines VAMC regarding his right knee and bilateral hips disabilities.  Ask the Veteran if he has received non-VA treatment for any service-connected disability.

2.  Afford the Veteran VA examinations as necessary to determine impairment of employability due to each of his service-connected disabilities.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for TDIU must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative with adequate opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the 
outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.



(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


